Citation Nr: 0115351	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1997 to October 
1998.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied a total rating for compensation purposes based 
on individual unemployability.  The veteran has been 
represented throughout this appeal by the American Legion.  


REMAND

The veteran asserts that the record supports assignment of a 
total rating for compensation purposes based on individual 
unemployability.  He contends that the provisions of 38 
C.F.R. § 4.16(b) (2000), which provide for assignment of a 
total rating for compensation purposes based on individual 
unemployability on an extraschedular basis, are for 
application.  

In his November 1999 application for Social Security 
Administration (SSA) disability benefits, the veteran 
indicated that he had been hospitalized at the Pensacola, 
Florida, Department of Veterans Affairs (VA) Medical Center 
between November 16 and November 24, 1999.  In a September 
2000 written statement, the local accredited representative 
reported that the veteran was receiving ongoing psychiatric 
treatment including the use of prescribed anti-depressants.  
The local accredited representative conveyed further that the 
veteran was "working through his mental depression" with 
the Helping Hands Group.  Clinical documentation of the cited 
treatment is not of record.  In reviewing a similar factual 
scenario, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A March 2000 VA vocational rehabilitation report notes that 
the veteran had been afforded a January 2000 vocational 
rehabilitation evaluation.  It was determined that the 
veteran's future employment was not reasonably feasible as: 
(1) he had been diagnosed with attention deficit 
hyperactivity disorder (ADHD) for which he taking prescribed 
medication; (2) he had been diagnosed with a personality 
disorder and dysthymia while in the military; and (3) the 
January 2000 vocational rehabilitation evaluation determined 
that the veteran was not currently feasible for job placement 
or vocational rehabilitation services.  Neither the January 
2000 vocational rehabilitation evaluation nor the veteran's 
VA vocational rehabilitation folder have been associated with 
the claims file.  

In reviewing the claims file, the Board observes that the 
clinical record is in apparent conflict as to the degree of 
the occupational impairment associated with the veteran's 
service-connected disability.  A September 1999 psychological 
evaluation from Frank A. Wood, Ph.D., conveys that the 
veteran presented a history of attention deficit disorder 
(ADD) initially diagnosed in elementary school.  He reported 
that he was unable to work.  The veteran was diagnosed with 
ADHD and major depressive disorder.  A Global Assessment of 
Functioning (GAF) score of 45 was advanced.  A September 1999 
psychological evaluation from Jane F. Cormier, Ph.D., states 
that the veteran had ADHD symptoms, a history of a learning 
disability, significant personality pathology, and mild 
depression.  Dr. Cormier determined that the veteran appeared 
"capable of routine, repetitive task performance on as 
sustained basis as he chooses."  The report of a November 
1999 VA examination for compensation purposes reflects that 
the veteran was diagnosed with a moderate dysthymic disorder.  
A GAF score of 60 was advanced.  The examination report does 
not indicate that the veteran's claims file was reviewed 
prior to the evaluation.  A January 2000 VA treatment entry 
states that treating VA social workers were "not comfortable 
saying that [the veteran] can not do any type of work."  A 
January 2000 psychological evaluation from T. Wayne Conger, 
Ph.D., reports that the veteran was diagnosed with a 
not otherwise specified depressive disorder.  He was found to 
be incapable of maintaining full-time competitive employment.  
A July 2000 VA mental health clinic treatment record relates 
that the veteran had been coming to the medical facility for 
treatment of his ADD, insomnia, and chronic depressed 
feelings.  He reported that he played "a lot of chess" 
instead of working.  Impressions of a dysthymic disorder, 
ADD, and "possible future professional chess player" were 
advanced.  A GAF score of 58 was advanced.  Given the 
inconsistent clinical findings, the Board concludes that an 
additional VA psychiatric evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's claim for a total rating for compensation purposes 
based on individual unemployability has not been considered 
under the amended statutes.  Therefore, the claim must be 
returned to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

1.  The RO should request that the 
veteran provide information as to all 
treatment of his service-connected 
dysthymic disorder including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the Helping Hands 
Group and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after 1998, including that provided at 
the Pensacola, Florida, VA Medical 
Center, be forwarded for incorporation 
into the record.  

3.  The RO should request that the 
veteran's VA vocational rehabilitation 
folder be associated with the claims 
file.  

4.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the nature and severity of his 
dysthymic disorder.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should express an opinion as 
to the impact of the veteran's 
service-connected dysthymic disorder upon 
his employability.  The claims file 
should be made available to the examiner.  
The veteran is advised that if he fails 
to report for such examination without 
good cause, his claim for increased 
disability compensation shall be denied.  
38 C.F.R. § 3.655 (2000).

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  The RO should then readjudicate the 
veteran's claim of entitlement to a total 
rating for compensation purposes based on 
individual unemployability with express 
consideration of the applicability of 38 
C.F.R. § 4.16(b) (2000) and the Court's 
holding in Bowling v. Principi, __ Vet. 
App. __, ___, No. 99-2264 (May 8, 2001). 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


